UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6206


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY ROOSEVELT EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:08-cr-00054-FL-1; 5:12-cv-00290-FL)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Roosevelt Evans, Appellant Pro Se.     Thomas B. Murphy,
Assistant United States Attorney, Kimberly Ann Moore, Jennifer
E. Wells, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy Roosevelt Evans appeals the district court’s

order adopting the magistrate judge’s recommendation to grant

the Government’s motion to dismiss his 28 U.S.C. § 2255 (2012)

motion.    We have reviewed the record and find no reversible

error.    Accordingly,        we   affirm   the   district    court’s      order.

United States v. Evans, Nos. 5:08-cr-00054-FL-1, 5:12-cv-00290-

FL (E.D.N.C. Jan. 28, 2014); see Whiteside v. United States, ___

F.3d ___, 2014 WL 7245453 (4th Cir. Dec. 19, 2014) (en banc).

We   dispense   with   oral    argument     because    the   facts   and   legal

contentions     are   adequately    presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2